Judgment, Supreme *348Court, New York County (Ruth Pickholz, J.), rendered September 21, 2004, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of JVs to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. We note that defendant had a sufficient opportunity to divest himself of the buy money and of any additional drugs between the sale and his arrest. Concur—Buckley, RJ., Sullivan, Williams, Catterson and McGuire, JJ.